Citation Nr: 1630658	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right ankle injury.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a nose injury.

3.  Entitlement to service connection for residuals of a right ankle injury, to include right ankle degenerative spurring. 

4.  Entitlement to service connection for residuals of a nose injury, to include nasal septum deviation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1984 to January 1987, and in the Navy from May 1989 to February 1995, with additional periods of service in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran was afforded a November 2013 hearing before a Decision Review Officer at the RO, according to his request, and a transcript has been associated with the record.   

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to service connection for residuals of a right ankle injury, to include right ankle degenerative spurring and for residuals of a nose injury, to include nasal septum deviation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A November 1998 Board decision denied the claim of service connection for residuals of a right ankle injury, on the basis that there was no current disability; the decision was not reconsidered or appealed to the United States Court of Appeals for Veterans Claims (Court).  
 
2.  The evidence received since the November 1998 decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a right ankle injury.

3.  A November 1998 Board decision denied the claim of service connection for residuals of a nose injury, on the basis that there was no current disability; the decision was not reconsidered or appealed to the Court.  

4.  The evidence received since the November 1998 decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a nose injury.


CONCLUSIONS OF LAW

1.  The November 1998 Board decision denying service connection for a right ankle disability is final.  38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100(b) (2015). 

2.  The evidence received since the November 1998 Board decision is new and material, and the claim for service connection for a right ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The November 1998 Board decision denying service connection for residuals of a nose injury is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(b) (2015).
 
4.  The evidence received since the November 1998 Board decision is new and material, and the claim for service connection for residuals of a nose injury is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the RO has, as in this case, previously found in favor of reopening a claim

In a November 1998 decision, the Board denied the Veteran's claims of service connection for residuals of a right ankle injury and for residuals of a nose injury, finding that there was no established current diagnosis for either claimed disability.  As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100(a) (2015).  The Chairman of the Board has not ordered reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2014); 38 C.F.R. § 20.1100 (2015).  Thus, the November 1998 Board decision is final.

The evidence received since the November 1998 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, in March 2013 X-ray evidence revealed early degenerative arthritis of the right ankle.  In addition, the Veteran has reported that he has experienced difficulty breathing since he broke his nose in service and a 2002 operative report shows that the Veteran had a deviated nasal septum with bone spurs, and underwent nasal septoplasty.  

This new evidence addresses the reason for the previous denial; that is, a current disability.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims of entitlement to service connection for residuals of a right ankle injury and for residuals of a nose injury are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for residuals of a fractured nose is reopened.


REMAND

The theories of entitlement to service connection raised by the Veteran or the evidence of record are that a right ankle disability was incurred during a basketball injury in 1986 during his first period of service, or in a 1992 reinjury to his ankle during his second period of service.  He also contends that the residuals of nose injury stem from his second period of service, specifically in 1990.  Neither the Veteran nor the evidence suggests that the Veteran's claimed disabilities were caused or aggravated by periods of National Guard service.  

Although the Veteran was afforded a general medical examination in September 1996, the Veteran was not found to have a current right ankle disability at that time.  Since then, he has been shown to have a current right ankle disability, to include a March 2013 X-ray showing early degenerative arthritis of the right ankle and a May 2011 assessment of Achilles tendinitis.  

In April 2013 a VA examiner reviewed the records and observed that the Veteran's service treatment records showed that he sprained his right ankle in February 1986, and again in April 1992.  The examiner indicated that a September 1996 X-ray was negative for the right ankle; however, the examiner failed to discuss the X-ray report's indication that there was a posterior calcaneal spur.  The examiner also noted the September 1996 findings of no swelling, tenderness, deformity, instability, or pain on range of motion of the right ankle.  The examiner provided a negative nexus opinion.  He reasoned that there was no notation of ankle pain until March 2013; the October 1994 separation examination showed the ankle problems had resolved; and the September 1996 examination was normal for the ankles.  

The April 2013 VA examiner failed, however, to discuss evidence suggesting an ankle problem in the September 1996 examination, specifically, the notation that the Veteran's ankle popped and was a little stiff, and the X-ray showing a posterior calcaneal spur of the right ankle.  In addition, range of motion testing showed right ankle dorsiflexion was limited to 13 of 20 degrees, with plantar flexion 38 of 40 degrees.  As such, the Board finds that the April 2013 VA examination is inadequate.  Remands is warranted to afford the Veteran another VA examination, to include consideration of whether his current disability was caused by his basketball injuries during his first or second periods of service.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one.").  

The Veteran has reported that he has experienced difficulties breathing through his nose since his in-service nasal injury in 1990.  A 2002 operative report shows that the Veteran had a deviated nasal septum with bone spurs, and underwent nasal septoplasty. 

 In April 2013 an examiner reviewed the Veteran's medical records and service treatment records, and concluded that the claimed residuals of nasal injury were not incurred in service.  The examiner observed that May 1990 service treatment records showed that the Veteran sought medical treatment for a possible broken nose, having experienced trauma to the nose.  The examination at that time showed deviation of the septum to the left, with normal airflow through the nares and no fracture.  The nose was set.  In a 1996 examination there were no air flow problems of the nose, the septum was straight and there was no nasal deformity.  Considering the lack of nasal symptoms of airflow problems and normal nasal septum in 1996, approximately a year after service, the examiner reasoned that there was no link between the Veteran's service and the need for septoplasty in 2002.  

The Board finds that this opinion is inadequate, as the examiner failed to account for the Veteran's competent lay statements as to having had trouble breathing since his in-service injury to his nose, or to address the Veteran's September 1996 reports of right-sided increased nasal congestion.  Rather, the examiner focused on the absence of nasal complaints at the Veteran's separation examination in October 1994 and in his 1996 general medical examination.  Accordingly, the Veteran should be afforded another examination to consider the nature and etiology of his residuals of a nasal injury.  See Barr, supra.  The examiner should discuss those symptoms that the Veteran is competent to report.  

In addition, while on remand any outstanding VA treatment records since April 2013 should be associated with the record, as well as any outstanding service treatment records from the Records Management Center.  For instance, the February 2014 Wyoming Air National Guard records response referred RO requests for records to the Record Management Center. 

Accordingly, the case is REMANDED for the following action:

1.  Any available outstanding VA treatment records since April 2013, and any available outstanding service treatment records, to include from the Records Management Center, should be associated with the claim, to include through Virtual VA or VBMS.  

If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then:  (a) notify the claimant of the specific records that VA was unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, after completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of any current right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current right ankle disability had its onset in service, or is otherwise related to the Veteran's military service, to include any sprain(s) of the ankle experienced therein.

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered.

3.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals of a fractured nose, to include nasal septum deviation.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has current residuals of a fractured nose, to include a deviated septum that manifested in service or is otherwise causally or etiologically related thereto.  

The examiner should consider the Veteran's lay statements as to having had difficulty breathing through his nose since he was elbowed in the nose in service. 

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered.
 4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


